Exhibit 22.3 Seabridge Gold Inc. SUPPLEMENTAL MAILING LIST FORM CUSIP # 811916105 SCRIP COMPANY CODE: STDQ May 7, 2007 To:REGISTERED AND BENEFICIAL SHAREHOLDERS National Instrument 51-102 – Continuous Disclosure Obligations mandates that Seabridge Gold Inc. (the “Company”) send annually a request form to registered holders and beneficial owners of securities to enable such holders and owners to request a copy of the Company’s annual financial statements and related MD&A and/or interim financial statements and related MD&A (collectively, the “Statements) and be added to the Supplemental Mailing List of Company.
